Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Uchida (US PG Pub No. 2002/0010538) teaches A device for controlling an electronic four-wheel drive (E-4WD) for a vehicle, the device comprising: 
a first powertrain for a front wheel, 
wherein the first powertrain includes: 
an engine, a front wheel motor, an engine clutch which is arranged between the engine and the front wheel motor and configured to selectively transmit power of the engine, and 
a transmission configured to shift the power of the engine and power of the front wheel motor and output the shifted power to the front wheel; 
a second powertrain for a rear wheel, 
wherein the second powertrain includes: 
a rear wheel motor, 
However the prior art of record fails to show or adequately teach
and a decelerator configured to decelerate power of the rear wheel motor and output the decelerated power to the rear wheel; 
a battery connected to the front wheel motor and the rear wheel motor; and 
a controller configured to: 
selectively operate the front wheel motor or the rear wheel motor when a driver power demand for the vehicle is less than a sum of an available power from the front wheel motor and an available power from the rear wheel motor, 
while either the front wheel motor or the rear wheel motor is operating, additionally operate either the rear wheel motor or the front wheel motor when the driver power demand for the vehicle is greater than an available power of the front wheel motor or an available power of the rear wheel motor, and 
operate the engine when the driver power demand is greater than the sum of the available powers from the front wheel motor and the rear wheel motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747